DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the heat source".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination this is considered to be “a heat source”.  Appropriate correction is required.
Claims 5-7 recites the limitation "the flow tube ".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination this is considered to be the “a hollow flow tube” introduced in claim 1.  Appropriate correction is required.
Claims 15-19 recite the limitation "the flow tube ".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination this is considered to be the “a hollow flow tube” introduced in claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-9, 11-13, 15-17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120255569 A1 (hereinafter BEARD) included in applicant's Information Disclosure Statement dated August 26, 2021.
Regarding claims 1 and 12, BEARD discloses a cigarette with a filter element that can be altered to retain tastes or other sensory properties (Abstract)  BEARD discloses at least one substrate material section (Fig. 1, tobacco rod 12, ¶57, ) having an aerosol precursor composition (¶44) associated therewith; a flavor addition component (Fig. 2, smoke-altering material 34, ¶48); and a mouthpiece (Fig. 1, fitter element 20, ¶57) disposed downstream from the heat source (Fig. 1, lighting end 18, ¶26) and the at least one substrate material section, the mouthpiece including a filter (Fig. 2, filter material 36, ¶57), wherein the mouthpiece includes the flavor addition component, and wherein the flavor addition component comprises a plurality of flavor beads.  “The smoke-altering material is typically utilized in a form that can be described as powered or granular” ¶48.  “Exemplary types of smoke-altering material include adsorbents, such as activated carbon, molecular sieves (e.g., zeolites and carbon molecular sieves), clays, activated aluminas, silica gels, and ion exchange resins, and flavorants, including flavorant-containing capsules and solid botanical additives such as peppermint or spearmint leaves or other plant-based flavorants in particulate form.” ¶49  These are considered to be beads.  BEARD further discloses proximate a hollow flow tube (Fig. , the flow tube including a plurality of peripheral openings (Fig. 6, perforations 48B, ¶64) defined therethrough.
Regarding claims 2 and 13, BEARD discloses the smoking article of claims 1 and 12 as discussed above.  BEARD further discloses a combustible heat source (Fig. 1, lighting end 18, ¶26), wherein the combustible heat source is disposed proximate at least a portion of the at least one substrate material section.
Regarding claim 7, BEARD discloses the smoking article of claim 1 as discussed above.  BEARD further discloses wherein the flow tube extends through at least a portion of the filter.  (See Figs. 2-10).
Regarding claims 8 and 20, BEARD discloses the smoking article of claims 1 and 12 as discussed above.  BEARD further discloses wherein the plurality of flavor beads comprises at least one of tobacco flavor beads, non-tobacco flavor beads, gel flavor beads, capsules containing flavor beads, or any combination thereof (¶48-¶49).
Regarding claim 9, BEARD discloses the smoking article of claim 1 as discussed above.  BEARD further discloses wherein the filter defines a cavity, wherein plurality of flavor beads are located in the cavity, and wherein the flow tube extends through at least a portion of the filter.  See annotated Fig. 6.

    PNG
    media_image1.png
    303
    393
    media_image1.png
    Greyscale

Regarding claim 11, BEARD discloses the smoking article of claim 1 as discussed above.  BEARD further discloses wherein the substrate material comprises at least one of tobacco-containing beads, tobacco shreds, tobacco strips, pieces of a reconstituted tobacco material, or tobacco rods (¶37-¶38).
Regarding claim 15, BEARD discloses the smoking article of claim 12 as discussed above.  BEARD further discloses a hollow flow tube (Fig. 6, tube 48 , ¶59), the flow tube extending through at least a portion of the filter.  Fig. 6 illustrates the flow tube extending through a portion of the filter.
Regarding claim 16, BEARD discloses the smoking article of claim 15 as discussed above.  BEARD further discloses wherein the plurality of flavor beads substantially surround the flow tube.  Fig. 6 illustrates the flavor beads around the flow tube.
Regarding claim 17, BEARD discloses the smoking article of claim 15 as discussed above.  BEARD further discloses wherein the flow tube includes a plurality of peripheral openings defined therethrough (Fig. 6, perforations 48B, ¶64).
Regarding claims 22, BEARD discloses the smoking article of claim 12 as discussed above.  BEARD further discloses wherein the substrate material comprises at least one of tobacco-containing beads, tobacco shreds, tobacco strips, pieces of a reconstituted tobacco material, or tobacco rods.  BEARD discloses that the tobacco rod 12 is a blend that can have many tobacco forms (¶40-41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over BEARD as applied to claim 1 above, and further in view of US 20190335805 A1 (hereinafter KADIRIC) included in applicant's Information Disclosure Statement date August 26, 2021.
Regarding claims 3 and 14, BEARD discloses the smoking article of claims 1 and 12 as discussed above.  BEARD does not explicitly disclose a device separate from the smoking article, wherein the separate device includes an electric heat source configured to heat at least a portion of the at least one substrate material section.
KADIRIC teaches a smoking article with a tobacco rod and a filter comprising breakable capsules (Abstract).  KADIRIC further teaches that the tobacco material can be heated by one or more electrical heating elements to produce an aerosol (¶3 and ¶33).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEARD to provide a device separate from the smoking article, wherein the separate device includes an electric heat source configured to heat at least a portion of the at least one substrate material section as taught in KADIRIC.  KADIRIC teaches that smoking articles can be heated with electrical heating means.  A person of ordinary skill in the art would obviously modify BEARD to heat the tobacco.  Doing so would generate the aerosol and provide it to the user to inhale. 
Regarding claim 4, BEARD discloses the smoking article of claim 1 as discussed above.  BEARD may not explicitly disclose wherein the flavor addition component is disposed downstream from the filter.
KADIRIC teaches a smoking article with a tobacco rod and a filter comprising breakable capsules (Abstract).  KADIRIC teaches that the smoking article comprises a filter segment 18, a flavor containing segment 20 and a mouth end 22 (Fig. 2, ¶47).  As can be seen in Fig. 2, the flavor containing segment 20 is downstream from the filter.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEARD to provide wherein the flavor addition component is disposed downstream from the filter as taught in KADIRIC.  KADIRIC teaches that the configuration prevents collapse or deformation of the smoking article (¶48).  A person of ordinary skill in the art would obviously modify BEARD to include the configuration of KADIRIC as doing so would prevent collapse or deformation in manufacturing and handling by the consumer.  

Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over BEARD.
Regarding claims 5, 6, 18, and 19 BEARD discloses the smoking article of claims 1 and 17 as discussed above.  BEARD may not explicitly disclose wherein the plurality of peripheral openings of the flow tube comprises a plurality of holes OR in the alternative slots.
BEARD teaches perforations 48B in the walls 48A of the tube 48 (¶64).  It can be seen in Fig. 6 dashed lines showing the perforations.  Additionally, BEARD teaches additional perforations 30 in the tipping paper 28 (Fig. 1, ¶70).  BEARD is silent as to the particular shape. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEARD to provide wherein the plurality of peripheral openings of the flow tube comprises a plurality of holes OR in the alternative slots.  Fig. 1 shows perforations that visually appear to be holes.  Although it is not taught that the perforations are holes or slots, the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that the shape of the plurality of peripheral openings could be holes or slots while achieving flavoring to the user.	

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over BEARD as discussed above and in further view of US 20190281891 A1 (hereinafter HEJAZI).
Regarding claims 10 and 21, BEARD discloses the smoking article of claims 1 and 12 as discussed above.  BEARD may not explicitly disclose a second substrate material disposed between the first substrate material and the mouthpiece.
HEJAZI teaches smoking articles with a heat source, a substrate, and a mouthpiece (Abstract).  HEJAZI teaches that the substrate may have a first and second substrate (¶9).  HEJAZI further teaches that the second substrate material is disposed between the first substrate and the mouthpiece (¶11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEARD to provide a second substrate material disposed between the first substrate material and the mouthpiece as taught in HEJAZI.  A person of ordinary skill in the art would obviously include a second substrate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747